Citation Nr: 0837907	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  04-39 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for bilateral inguinal hernias, postoperative.

2.  Entitlement to a compensable disability rating for a 
hydrocele of the left testicle.

3.  Entitlement to a compensable disability rating for 
neuralgia of the left inguinal/thigh area.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Decatur, Georgia.

The veteran's appeal was previously before the Board in June 
2007, at which time the Board remanded the case for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's bilateral inguinal hernias, postoperative 
are not manifested by a hernia that is not well supported by 
truss or that is not readily reducible.

2.  The veteran's hydrocele of the left testicle is not 
productive of any significant impairment.

3.  The veteran's neuralgia of the left inguinal/thigh area 
is manifested by a surgical scar that is subjectively tender 
to touch on examination and neuralgia comparable to mild or 
moderate paralysis of the ilioinguinal nerve.


CONCLUSIONS OF LAW

1.  The criteria for a higher rating for bilateral inguinal 
hernias, postoperative have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, DC 7338 (2008).

2.  The criteria for a compensable disability rating for a 
hydrocele of the left testicle have not been met.  38 C.F.R. 
§§ 4.1, 4.7, 4.20, 4.21, 4.115b, Diagnostic Codes 7522-7524 
(2008). 

3.  The criteria for a compensable disability rating for 
neuralgia of the left inguinal/thigh area have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8730 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b).  

Inguinal hernia is rated under Diagnostic Code 7338.  A 
noncompensable rating is assigned when the hernia is not 
operated, but remediable and when the hernia is small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is assigned when the hernia is postoperative, 
recurrent, readily reducible and well supported by truss or 
belt.  A 30 percent rating is assigned when the hernia is 
small, postoperative recurrent, or unoperated irremediable, 
not well supported by truss, or not readily reducible. 

The veteran's hydrocele of the left testicle is currently 
rated as noncompensable by analogy to Diagnostic Code 7523, 
which provides that complete atrophy of one testicle warrants 
a noncompensable rating and complete atrophy of both testes 
warrants a 20 percent rating.

Under Diagnostic Code 7522, a 20 percent rating is warranted 
for deformity of the penis with loss of erectile power.

Diagnostic Code 7524 provides for a noncompensable rating for 
the removal of one testis. A 30 percent rating is assigned 
for removal of both testes.

Diagnostic Code 8730 provides evaluations for paralysis of 
the ilioinguinal nerve, with a 10 percent rating warranted 
for severe to complete paralysis, and a noncompensable rating 
for assignment where paralysis of the ilioinguinal nerve is 
mild or incomplete.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When a 
veteran takes issue with the initial rating assigned when 
service connection is granted for a particular disability, 
the Board must evaluate the relevant evidence since the 
effective date of the award and may assign separate ratings 
for separate periods of time based on facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Analysis

In an April 1974 rating decision, the RO granted the veteran 
service connection for bilateral herniorrhapy, based on 
evidence of a right and left inguinal hernia repair surgeries 
during service in 1970.  A noncompensable evaluation was 
assigned, effective January 31, 1974.

In a September 1997 rating decision, the RO granted the 
veteran an increased rating for his service-connected 
disability.  An evaluation of 10 percent was assigned for 
bilateral hernias, effective April 7, 1997.  The increased 
evaluation was based on evidence from a June 1997 VA 
examination which showed the veteran's complaints of pain and 
swelling.  In addition, physical examination showed that the 
right testicle was slightly enlarged, but no increased 
firmness was noted; there was an increased amount of fluid 
noted in the scrotum; no hernia was palpable and no 
suspicious masses were palpable; and there was no anemia, 
malnutrition, nausea, diarrhea or constipation, bowel 
disturbance or abdominal disturbance.  The veteran was 
diagnosed with status post bilateral inguinal hernia repair 
times two and a hydrocele.  The RO noted that although no 
hernia was found, the 10 percent evaluation was assigned 
based on the veteran's complaints of pain and sometimes 
swelling and fluid.

In October 2000, the veteran was afforded a VA QTC 
examination.  The examiner noted the veteran's complaints of 
pain in the left inguinal area that radiated down into the 
medial left thigh for which he had been prescribed Motrin 800 
mg.  The examiner noted that another physician believed that 
the pain going down into the thigh may have represented some 
nerve injury sustained during the veteran's previous 
surgeries.  The veteran also reported that he tried wearing a 
scrotal support, but it caused him pain.  The veteran also 
complained of swelling in the left testicular area.  On 
physical examination, there was a well-healed surgical scar 
in the left inguinal area, but no inguinal hernia apparent.  
There was no ventral hernia and no evidence of diastatic 
recti.  The examination was significant for marked swelling 
of the left testicle, which appeared to be a large hydrocele.  
The examiner noted that the noted mass had been drained 
repeatedly in the past when fluid buildup occurred.  The 
veteran's diagnosis was changed to hydrocele involving the 
left testicle, secondary to lymphatic obstruction, status 
post left inguinal hernia repair, and neuralgia of the left 
medial thigh, secondary to nerve damage from the inguinal 
hernia repair.

In a May 2002 rating decision, the RO decreased the 
evaluation for the veteran's bilateral inguinal hernias, 
postoperative.  A noncomepensable rating was assigned, 
effective October 3, 2000 based on the RO's finding that 
there were no postoperative recurrent hernias found on 
examination in October 2000.  In the same rating decision, 
the RO granted the veteran service connection for the 
hydrocele of the left testicle, secondary to the left 
inguinal hernia, postoperative.  A noncompensable evaluation 
was assigned, effective October 3, 2000 based on the RO's 
finding that the hydrocele was secondary to lymphatic 
obstruction due to the left inguinal hernia repair.  In the 
same rating decision, the RO granted the veteran service 
connection for neuralgia of the left inguinal/thigh area, 
secondary to the left inguinal hernia, postoperative.  A 
noncompensable evaluation was assigned, effective October 3, 
2000 based on the RO's finding that the neuralgia of the left 
medial thigh area was secondary to nerve damage from the left 
inguinal hernia repair.  Finally, in the same rating 
decision, the RO granted the veteran a 10 percent evaluation 
under 38 C.F.R. § 3.324, for multiple, noncompensable 
service-connected disabilities, effective October 3, 2000 
based on its finding that the veteran' disabilities were an 
ongoing impediment and materially interfered with the 
veteran's occupation as well as his normal day to day 
activities.

In May 2003, the veteran filed a claim for an increased 
rating, contending that he was experiencing problems with his 
hernias which caused severe pain and swelling in his groin 
area.

In response to his claim, the veteran was afforded two VA 
examinations in January 2004.  During evaluation for his 
hydrocele of the left testicle, the veteran complained of 
pain in the testicle area which caused him to only be able to 
work part-time.  On physical examination, the veteran's penis 
was normal, there was a left hydrocele of moderate 
proportions, the right side was normal and the rectal 
examination was negative.  The examiner's diagnosis was left 
hydrocele.  

On evaluation for his bilateral inguinal hernia repairs and 
possible nerve entrapment, the veteran complained of pain 
along the left side scar from his hernia repair in service.  
He reported that he was seen at the Dublin VA Medical Center 
and given trusses to wear and symptomatic treatment.  He also 
reported taking Motrin, Darvocet and Hydrocodone for his 
pain.  On physical examination, the examiner noted the 
veteran's left side scar, approximately 3" across and 
slightly deeper and more pronounced than the right side 
inguinal hernia scar.  The left side scar was subjectively 
tender to touch and the veteran reported that the tenderness 
shot around the scar towards the lower inguinal area.  The 
examiner noted that the left inguinal canal was clear and he 
did not see any hernias or feel any presentation.  The right 
scar was well healed with no tenderness and the right 
inguinal canal was also clear with no signs of re-herniation.  
The examiner's diagnosis was status post bilateral inguinal 
hernia repairs with probable nerve entrapment in the left 
inguinal hernia scar.
In a February 2004 rating decision, the RO granted the 
veteran an increased rating for his service-connected 
bilateral inguinal hernias, postoperative.  An evaluation of 
10 percent was again assigned, effective May 13, 2003, based 
on the RO's finding that the veteran had surgery for 
bilateral hernia repairs and was given trusses to wear and 
symptomatic treatment.  In the same rating decision, the 
noncompensable evaluations for the veteran's hydrocele of the 
left testicle and neuralgia of the left inguinal/thigh area 
were continued.  In addition, the veteran was no longer 
assigned a 10 percent evaluation for multiple, noncompensable 
disabilities under 38 C.F.R. § 3.324.

In his March 2004 notice of disagreement, the veteran claimed 
that he should have higher disability ratings due to the 
degree of pain he experiences due to his conditions.

In the November 2004 statement of the case, the RO continued 
the noncompensable evaluation for the veteran's hydrocele of 
the left testicle.  In the same rating decision, the RO also 
continued the 10 percent rating for the veteran's service-
connected bilateral inguinal hernia repairs with probable 
nerve entrapment in the left inguinal hernia scar.  The RO 
also discontinued the noncompensable evaluation for the 
veteran's neuralgia of the left inguinal/thigh area, and 
incorporated it into the evaluation for the veteran's 
bilateral inguinal hernias disability.  The RO indicated that 
it was making this change because although neither the 
veteran's bilateral hernias nor his neuralgia warranted a 
compensable evaluation under the applicable diagnostic codes 
(DC 8730 and 7338) by themselves; if the two disabilities 
were combined, the disability picture for the hernia 
disability more closely approximated the criteria for a 10 
percent rating.

In his November 2004 VA Form 9, the veteran argued that he 
was entitled to higher ratings for his disabilities due to 
the pain he has experienced since his time in service and 
during subsequent treatment.

In its June 2007 remand, the Board directed the RO to address 
the veteran's complaints of pain related to his disabilities 
in any subsequently issued supplemental statement of the 
case.
Outpatient treatment records from the Dublin VA Medical 
Center dated from October 1997 to May 2008 show the veteran 
had scrotal pain treated with medication.  There was no 
recurrence of hernias noted and the veteran's testicles were 
shown as descended bilaterally.  There is also evidence of 
bilateral hydroceles which are not large and a left 
varicocele shown as non tender to pain.

In the August 2008 supplemental statement of the case, the RO 
again changed the way it evaluated the veteran's service-
connected disabilities.  As it did in the February 2004 
rating decision, the RO granted a 10 percent evaluation for 
the veteran's bilateral inguinal hernias, postoperative, 
based on the noted evidence of scrotal pain, but no 
recurrence of hernias.  However, the RO also noted that the 
veteran's subjective complaints of pain were not shown to 
result in any additional functional loss.  The RO also 
continued the noncompensable evaluation for the veteran's 
hydrocele of the left testicle, based on its finding that 
there was no evidence of tenderness, pain or limited function 
due to the hydrocele.  In addition, the RO once again granted 
a separate noncompensable evaluation for the veteran's 
neuralgia of the left/inguinal thigh area, based on its 
finding that there was no evidence of severe to complete 
involvement of the ilio-inguinal nerve, as is required for a 
higher rating under Diagnostic Code 8730.

The evidence of record does not support the assignment of 
more than a 10 percent disability rating for bilateral 
inguinal hernias, postoperative, under Diagnostic Code 7338.  
The medical evidence of record consistently shows that 
following his initial hernia repair surgeries in 1970, the 
veteran has not had a recurrence of either the right or left 
hernia.  See September 1997 VA examination report, October 
2000 VA QTC examination report, January 2004 VA examination 
report and outpatient treatment records from the VA Medical 
Center in Dublin.  In addition, the veteran himself reported 
on examination in January 2004 that during treatment at the 
Dublin VA Medical Center, he had been given trusses to wear 
and symptomatic treatment.  Moreover, the Board notes that 
throughout the appeal period, whenever the veteran has been 
assigned a 10 percent evaluation for his bilateral inguinal 
hernias, postoperative, the RO has noted that although there 
was no evidence of recurrent hernias, the rating was based on 
evidence of pain and swelling.  See June 1997 VA examination 
report, September 1997 rating decision, October 2000 VA QTC 
examination report, January 2004 VA examination report, 
February 2004 rating decision, August 2008 supplemental 
statement of the case.  

In light of the above, the Board finds that the preponderance 
of the evidence is against a disability rating in excess of 
10 percent for bilateral inguinal hernias, postoperative.

After reviewing the medical evidence of record, the Board 
finds that a compensable rating is not warranted for the 
veteran's hydrocele of the left testicle.  The Board notes 
that an increased rating is warranted for complete atrophy of 
both testes, deformity of the penis with loss of erectile 
power, or for the removal of both testes.  It is clear that 
the veteran has not had both of his testes removed.  In 
addition, although the medical evidence of record shows that 
the veteran has a left hydrocele of moderate proportions, 
none of the medical evidence shows complete atrophy of either 
testis or deformity of the penis.  In fact, on examination in 
October 2000 and January 2004, the veteran's penis was found 
to be normal on physical examination.

In light of the above, the Board finds that the preponderance 
of the evidence is against a compensable disability rating 
for hydrocele of the left testicle.

The evidence of record also does not support the assignment 
of a compensable disability rating under Diagnostic Code 8730 
for neuralgia of the left inguinal/thigh area.  The medical 
evidence shows that the veteran has a scar on the left 
inguinal/thigh area, approximately 3 inches across, which is 
subjectively tender to touch.  The October 2000 VA examiner 
indicated that the pain going down into the thigh may have 
represented some nerve injury sustained during the veteran's 
previous hernia surgeries.  The veteran has been diagnosed 
with  status post bilateral inguinal hernia repairs with 
probable nerve entrapment in the left inguinal hernia scar.  
See October 2000 VA QTC examination report and January 2004 
VA examination report.  There is no evidence of severe to 
complete involvement of the ilio-inguinal nerve.  
Accordingly, a compensable rating is not warranted under 
Diagnostic Code 8730.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted for each of the disabilities on appeal, 
but has found none.  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalization for his disabilities 
and that the manifestations of the disabilities are not in 
excess of those contemplated by the schedular criteria.  In 
sum, there is no indication in the record that the average 
industrial impairment from the disabilities would be in 
excess of that contemplated by the assigned evaluations.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.

Duties to Notify and to Assist Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim. 
 Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In an August 2007 letter, the RO sent the veteran the 
required notice.  The letter specifically informed him of the 
type of evidence needed to support the claims, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) until March 2006.  The timing of the specific 
notice required by Dingess is harmless in this instance 
because the claims for increased evaluation have been 
denied.  Any questions as to the disability rating or the 
effective date to be assigned are moot.

The Board is aware of the Court's decision in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-Flores, the 
Court found that, at a minimum, adequate VCAA notice requires 
that: (1) VA notify the claimant that, to substantiate such a 
claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the August 2007 letter was 
in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim. 
 Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examinations, the Board is satisfied that he had 
actual knowledge of what was necessary to substantiate the 
claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what is necessary to substantiate 
a claim).

Finally, the Board notes that the November 2004 statement of 
the case and the August 2008 supplemental statement of the 
case contained the applicable rating criteria and explained 
why the veteran's disability did not warrant an increased 
rating.  Thus, the veteran had actual notice of the criteria 
used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased 
ratings.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

A disability rating in excess of 10 percent for bilateral 
inguinal hernias, postoperative is denied.

A compensable disability rating for a hydrocele of the left 
testicle is denied.

A compensable disability rating for neuralgia of the left 
inguinal/thigh area is denied.



____________________________________________
Cheryl L.Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


